OPINION
ROBERTS, Judge.
This is an out-of-time appeal from a conviction for robbery by the use of firearms; the punishment was assessed at SO years.
An identical brief was filed in this cause as in Cause Number 34,117, Burns v. State, 470 S.W.2d 867, this day decided, and all of the contentions raised in this cause are answered in Burns v. State, supra.
The facts reveal that the only differences in the two cases are the date of the robbery of Pat’s Liquor Store in Dallas County, Texas, the date upon which the appellant herein was tried before a jury in each of said causes, and in one cause appellant robbed the store accompanied by another individual and in the other case he was alone. Further, in this case, Mr. Box was not in the store and did not testify.
For the reasons stated in Burns v. State, supra, the judgment is affirmed.
DOUGLAS, J., not participating.